Exhibit 10.2

VERIGY LTD.

2006 EMPLOYEE SHARES PURCHASE PLAN

(AS AMENDED DECEMBER 2, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          

Page

SECTION 1. PURPOSE OF THE PLAN

   1

SECTION 2. ADMINISTRATION OF THE PLAN

   1  

(a)    Committee Composition

   1  

(b)    Committee Responsibilities

   1

SECTION 3. STOCK OFFERED UNDER THE PLAN

   1  

(a)    Authorized Shares

   1  

(b)    Anti-Dilution Adjustments

   1  

(c)    Reorganizations

   2

SECTION 4. ENROLLMENT AND PARTICIPATION

   2  

(a)    Offering Periods

   2  

(c)    Enrollment at IPO

   2  

(c)    Enrollment After IPO

   2  

(d)    Duration of Participation

   3

SECTION 5. EMPLOYEE CONTRIBUTIONS

   3  

(a)    Commencement of Payroll Deductions

   3  

(b)    Amount of Payroll Deductions

   3  

(c)    Changing Withholding Rate

   3  

(d)    Discontinuing Payroll Deductions

   3  

(e)    Limit on Number of Elections

   4

SECTION 6. WITHDRAWAL FROM THE PLAN

   4  

(a)    Withdrawal

   4  

(b)    Re-Enrollment After Withdrawal

   4

SECTION 7. CHANGE IN EMPLOYMENT STATUS

   4  

(a)    Termination of Employment

   4  

(b)    Leave of Absence

   4  

(c)    Death

   4

SECTION 8. PLAN ACCOUNTS AND PURCHASE OF SHARES

   4  

(a)    Plan Accounts

   4  

(b)    Purchase Price

   5  

(c)    Number of Shares Purchased

   5  

(d)    Available Shares Insufficient

   5  

(e)    Issuance of Stock

   5  

(f)     Tax Withholding

   5  

(g)    Unused Cash Balances

   5  

(h)    Stockholder Approval

   6



--------------------------------------------------------------------------------

SECTION 9. LIMITATIONS ON STOCK OWNERSHIP

   6  

(a)    Five Percent Limit

   6  

(b)    Dollar Limit

   6

SECTION 10. RIGHTS NOT TRANSFERABLE

   7

SECTION 11. NO RIGHTS AS AN EMPLOYEE

   7

SECTION 12. NO RIGHTS AS A STOCKHOLDER

   7

SECTION 13. AMENDMENT OR DISCONTINUANCE

   7

SECTION 14. COMMITTEE RULES FOR NON-U.S. JURISDICTIONS

   8  

(a)    Rules and Procedures

   8  

(b)    Sub-Plans

   8

SECTION 15. COMPLIANCE with LAW.

   8  

(a)    Securities Laws and Regulations

   8  

(b)    Governmental Approvals

   8  

(c)    Choice of Law

   8

SECTION 16. DEFINITIONS

   8  

(a)    Board

   8  

(b)    Code

   8  

(c)    Committee

   8  

(d)    Company

   8  

(e)    Compensation

   9  

(f)     Corporate Reorganization

   9  

(g)    Eligible Employee

   9  

(h)    Exchange Act

   9  

(i)     Fair Market Value

   10  

(j)     IPO

   10  

(k)    Offering Period

   10  

(l)     Participant

   10  

(m)   Participating Company

   10  

(n)    Plan

   10  

(o)    Plan Account

   10  

(p)    Purchase Price

   10  

(q)    Stock

   10  

(r)     Subsidiary

   10

 

ii



--------------------------------------------------------------------------------

VERIGY LTD.

2006 EMPLOYEE SHARES PURCHASE PLAN

SECTION 1. PURPOSE OF THE PLAN.

The Board adopted the Plan effective as of the date of the IPO. The purpose of
the Plan is to provide Eligible Employees with an opportunity to increase their
proprietary interest in the success of the Company by purchasing Shares from the
Company on favorable terms and to pay for such purchases through payroll
deductions. The Plan is intended to qualify for favorable tax treatment under
section 423 of the Code although the Company undertakes no obligation to
maintain such qualification. In addition, this Plan document authorizes the
grant of options to Eligible Employees resident outside of the United States of
America pursuant to terms, rules, procedures or sub-plans adopted by the
Committee (or its designate) designed to achieve tax, securities law or other
Company objectives but which may not qualify under section 423 of the Code,
provided that such terms, rules, procedures or sub-plans shall apply on a
uniform basis to all Eligible Employees employed by a Participating Company if
the grants to the Eligible Employees employed by such Participating Company are
intended to qualify under section 423 of the Code.

SECTION 2. ADMINISTRATION OF THE PLAN.

(a) Committee Composition. The Committee shall administer the Plan. The
Committee shall consist exclusively of one or more directors of the Company, who
shall be appointed by the Board.

(b) Committee Responsibilities. The Committee shall have the authority and
discretion to interpret the Plan and make all other policy decisions relating to
the operation of the Plan. The Committee may adopt such rules, guidelines and
forms as it deems appropriate to implement the Plan. The Committee’s
determinations under the Plan shall be final and binding on all persons.

SECTION 3. SHARES OFFERED UNDER THE PLAN.

(a) Authorized Shares. The number of Shares available for purchase under the
Plan shall be 3,200,000 (subject to adjustment pursuant to Subsection (b)
below).

(b) Anti-Dilution Adjustments. The aggregate number of Shares offered under the
Plan, the 2,500-share limitation described in Section 8(c) and the price of
shares that any Participant has elected to purchase shall be adjusted
proportionately for any increase or decrease in the number of outstanding Shares
resulting from a subdivision or consolidation of Shares or the payment of a
share dividend, any other increase or decrease in the outstanding Shares
effected without receipt or payment of consideration by the Company, the
distribution of the shares of a Subsidiary to the Company’s stockholders, or a
similar event. The determination of the basis for, and the calculation of, any
such adjustment shall be made in the discretion of the Committee.



--------------------------------------------------------------------------------

(c) Reorganizations. Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Corporate Reorganization, the
Offering Period then in progress shall terminate and shares shall be purchased
pursuant to Section 8, unless the Plan is continued or assumed by the surviving
corporation or its parent corporation. The Plan shall in no event be construed
to restrict in any way the Company’s right to undertake a dissolution,
liquidation, merger, consolidation or other reorganization.

SECTION 4. ENROLLMENT AND PARTICIPATION.

(a) Offering Periods. While the Plan is in effect and unless otherwise
determined by the Committee, two Offering Periods shall commence in each
calendar year. The Offering Periods shall consist of the six-month periods
commencing on each June 1 and December 1, except that:

(i) The first Offering Period under the Plan shall commence on the date of the
IPO and shall end on November 30, 2006;

(ii) Prior to the commencement of any Offering Period, the Committee may in its
discretion alter the length of such Offering Period, provided that an Offering
Period shall in no event be longer than 27 months; and

(iii) The Committee may determine that the first Offering Period applicable to
the Eligible Employees of a new Participating Company shall commence on any date
specified by the Committee, provided that an Offering Period shall in no event
be longer than 27 months.

(b) Enrollment at IPO. Each individual who, on the day of the IPO, qualifies as
an Eligible Employee shall automatically become a Participant on such day, and
shall initially be deemed to have elected a payroll deduction rate of zero. Each
Participant who was automatically enrolled on the day of the IPO shall confirm
their enrollment and participation level in the manner and within the time
prescribed by the Company.

(c) Enrollment After IPO. In the case of any individual who qualifies as an
Eligible Employee on the first day of any Offering Period other than the first
Offering Period, he or she may elect to become a Participant on such day by
submitting the prescribed enrollment form to the Company in the manner
prescribed by the Company not later than such day. The Company may prescribe
electronic enrollment procedures.

 

2



--------------------------------------------------------------------------------

(d) Duration of Participation. Once enrolled in the Plan, a Participant shall
continue to participate in the Plan until he or she:

(i) Reaches the end of the Offering Period in which his or her employee
contributions were discontinued under Section 5(d) or 9(b);

(ii) Is deemed to withdraw from the Plan under Subsection (b) above;

(iii) Withdraws from the Plan under Section 6(a); or

(iv) Ceases to be an Eligible Employee.

A Participant whose employee contributions were discontinued automatically under
Section 9(b) shall automatically resume participation at the beginning of the
earliest Offering Period ending in the next calendar year, if he or she then is
an Eligible Employee. In all other cases, a former Participant may again become
a Participant, if he or she then is an Eligible Employee, by following the
procedure described in Subsection (c) above.

SECTION 5. EMPLOYEE CONTRIBUTIONS.

(a) Commencement of Payroll Deductions. A Participant may purchase Shares under
the Plan solely by means of payroll deductions. Payroll deductions shall
commence as soon as reasonably practicable after the Company has received the
Participant’s enrollment instructions in the prescribed manner.

(b) Amount of Payroll Deductions. An Eligible Employee shall designate in the
enrollment instructions the portion of his or her Compensation that he or she
elects to have withheld for the purchase of Shares. Such portion shall be a
whole percentage of the Eligible Employee’s Compensation, but not more than 10%.

(c) Changing Withholding Rate. If a Participant wishes to change the rate of
payroll withholding, he or she may do so by submitting new instructions with the
Company in the prescribed manner at any time. The new withholding rate shall be
effective as soon as reasonably practicable after the Company has received such
instructions. The new withholding rate shall be a whole percentage of the
Eligible Employee’s Compensation, but not less than 1% nor more than 10%.

(d) Discontinuing Payroll Deductions. If a Participant wishes to discontinue
employee contributions entirely, he or she may do so by submitting new
enrollment instructions with the Company in the prescribed manner at any time.
Payroll withholding shall cease as soon as reasonably practicable after the
Company has received such instructions. (In addition, employee contributions may
be discontinued pursuant to Section 9(b).) A Participant who has discontinued
employee contributions may resume such contributions by submitting new
enrollment instructions with the Company in the prescribed manner. Payroll
withholding shall resume as soon as reasonably practicable after the Company has
received such instructions.

 

3



--------------------------------------------------------------------------------

(e) Limit on Number of Elections. No Participant shall make more than three
elections under Subsection (c) or (d) above during any Offering Period.

SECTION 6. WITHDRAWAL FROM THE PLAN.

(a) Withdrawal. A Participant may elect to withdraw from the Plan by submitting
his or her withdrawal instructions with the Company in the prescribed manner at
any time before the last day of an Offering Period. As soon as reasonably
practicable thereafter, payroll deductions shall cease and the entire amount
credited to the Participant’s Plan Account shall be refunded to him or her in
cash, without interest. No partial withdrawals shall be permitted.

(b) Re-Enrollment After Withdrawal. A former Participant who has withdrawn from
the Plan pursuant to Sections 6(a) shall not be a Participant until he or she
re-enrolls in the Plan under Section 4(c). Re-enrollment may be effective only
at the commencement of an Offering Period.

SECTION 7. CHANGE IN EMPLOYMENT STATUS.

(a) Termination of Employment. Termination of status as an Eligible Employee for
any reason, including death, shall be treated as an automatic withdrawal from
the Plan under Section 6(a). (A transfer from one Participating Company to
another shall not be treated as a termination of employment.) Determination of
Eligible Employee status shall be made by the Committee in its sole discretion.

(b) Leave of Absence. For purposes of the Plan, employment shall not be deemed
to terminate when the Participant goes on a military leave, a sick leave or
another bona fide leave of absence, if the leave was approved by the Company in
writing. Employment, however, shall be deemed to terminate 90 days after the
Participant goes on a leave, unless a contract or statute guarantees his or her
right to return to work. Employment shall be deemed to terminate in any event
when the approved leave ends, unless the Participant immediately returns to
work.

(c) Death. In the event of the Participant’s death, the amount credited to his
or her Plan Account shall be paid to a beneficiary designated by him or her for
this purpose in the prescribed manner or, if none, to the Participant’s estate.
Such designation shall be valid only if it was submitted to the Company in the
prescribed manner before the Participant’s death and is otherwise valid under
applicable law.

SECTION 8. PLAN ACCOUNTS AND PURCHASE OF SHARES.

(a) Plan Accounts. The Company shall maintain a Plan Account on its books in the
name of each Participant. Whenever an amount is deducted from a Participant’s
Compensation under the Plan, such amount shall be credited to the Participant’s
Plan Account. Amounts credited to Plan Accounts shall not be trust funds and may
be commingled with the Company’s general assets and applied to general corporate
purposes unless otherwise determined by the Committee in order to comply with
local law. No interest shall be credited to Plan Accounts.

 

4



--------------------------------------------------------------------------------

(b) Purchase Price. The Purchase Price for each Share purchased at the close of
an Offering Period shall be the lower of:

(i) 85% of the Fair Market Value of one Share on the last trading day before the
commencement of such Offering Period or, in the case of the first Offering
Period under the Plan, 85% of the IPO Price; or

(ii) 85% of the Fair Market Value of one Share on the last trading day in such
Offering Period.

(c) Number of Shares Purchased. As of the last day of each Offering Period, each
Participant shall be deemed to have elected to purchase the number of Shares
calculated in accordance with this Subsection (c), unless the Participant has
previously elected to withdraw from the Plan in accordance with Section 6(a).
The amount then in the Participant’s Plan Account shall be divided by the
Purchase Price, and the number of shares that results shall be purchased from
the Company with the funds in the Participant’s Plan Account. The foregoing
notwithstanding, no Participant shall purchase more than 2,500 Shares with
respect to any Offering Period nor more than the amounts of Shares set forth in
Sections 3(a) and 9(b).

(d) Available Shares Insufficient. In the event that the aggregate number of
shares that all Participants elect to purchase during an Offering Period exceeds
the maximum number of shares remaining available for issuance under Section 3,
then the number of shares to which each Participant is entitled shall be
determined by multiplying the number of shares available for issuance by a
fraction. The numerator of such fraction is the number of shares that such
Participant has elected to purchase, and the denominator of such fraction is the
number of shares that all Participants have elected to purchase.

(e) Issuance of Shares. Shares purchased by a Participant under the Plan shall
be credited to an account with the transfer agent in the name of the Participant
as soon as reasonably practicable after the close of the applicable Offering
Period. The Committee may provide that such shares shall initially be held for
each Participant’s benefit by a broker designated by the Committee.

(f) Tax Withholding. To the extent required by applicable federal, state, local
or foreign law, as determined by the Committee, a Participant shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares under the Plan until such obligations are
satisfied.

(g) Unused Cash Balances. An amount remaining in the Participant’s Plan Account
that represents the Purchase Price for any fractional share shall be carried
over in the Participant’s Plan Account to the next Offering Period. Any amount
remaining in the Participant’s Plan Account that represents the Purchase Price
for whole shares that could not be purchased by reason of Subsection (c) above,
Section 3 or Section 9(b) shall be refunded to the Participant in cash, without
interest.

 

5



--------------------------------------------------------------------------------

(h) Shareholder Approval. Any other provision of the Plan notwithstanding, no
Shares shall be purchased under the Plan unless and until the Company’s
stockholders have approved the adoption of, and the issuance of Shares under,
the Plan.

SECTION 9. LIMITATIONS ON STOCK OWNERSHIP.

(a) Five Percent Limit. Any other provision of the Plan notwithstanding, no
Participant shall be granted a right to purchase Shares under the Plan if such
Participant, immediately after his or her election to purchase such Shares,
would own stock possessing more than 5% of the total combined voting power or
value of all classes of stock of the Company or any parent or Subsidiary of the
Company. For purposes of this Subsection (a), the following rules shall apply:

(i) Ownership of stock shall be determined after applying the attribution rules
of section 424(d) of the Code;

(ii) Each Participant shall be deemed to own any stock that he or she has a
right or option to purchase under this or any other plan; and

(iii) Each Participant shall be deemed to have the right to purchase 2,500
Shares under this Plan with respect to each Offering Period.

(b) Dollar Limit. Any other provision of the Plan notwithstanding, no
Participant shall purchase Shares with a Fair Market Value in excess of the
following limit:

(i) In the case of Shares purchased during an Offering Period that commenced in
the current calendar year, the limit shall be equal to (A) $25,000 minus (B) the
Fair Market Value of the Shares that the Participant previously purchased in the
current calendar year (under this Plan and all other employee stock purchase
plans of the Company or any parent or Subsidiary of the Company);

(ii) In the case of Shares purchased during an Offering Period that commenced in
the immediately preceding calendar year, the limit shall be equal to (A) $50,000
minus (B) the Fair Market Value of the Shares that the Participant previously
purchased (under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company) in the current calendar year
and in the immediately preceding calendar year; or

(iii) In the case of Stock purchased during an Offering Period that commenced in
the second preceding calendar year, the limit shall be equal to (A) $75,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased (under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company) in the current calendar year
and in the two preceding calendar years.

 

6



--------------------------------------------------------------------------------

For purposes of this Subsection (b), the Fair Market Value of Shares shall be
determined in each case as of the beginning of the Offering Period in which such
Shares is purchased. Shares purchased under stock purchase plans not intended to
qualify under section 423 of the Code shall be disregarded. If a Participant is
precluded by this Subsection (b) from purchasing additional Shares under the
Plan, he or she should discontinue his or her contributions, and the Plan
administrator may discontinue his or her contributions, for the remainder of the
then current offering period.

SECTION 10. RIGHTS NOT TRANSFERABLE.

The rights of any Participant under the Plan, or any Participant’s interest in
any Shares or monies to which he or she may be entitled under the Plan, shall
not be transferable by voluntary or involuntary assignment or by operation of
law, or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 6(a).

SECTION 11. NO RIGHTS AS AN EMPLOYEE.

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

SECTION 12. NO RIGHTS AS A SHAREHOLDER.

A Participant shall have no rights as a stockholder with respect to any Shares
that he or she may have a right to purchase under the Plan until such shares
have been purchased on the last day of the applicable Offering Period and issued
to the Participant.

SECTION 13. AMENDMENT OR DISCONTINUANCE.

The Board shall have the right to amend, suspend or terminate the Plan at any
time and without notice. Except as provided in Section 3, any increase in the
aggregate number of Shares that may be issued under the Plan shall be subject to
the approval of the Company’s stockholders. In addition, any other amendment of
the Plan shall be subject to the approval of the Company’s stockholders to the
extent required by any applicable laws and regulations, and the regulations of
any stock exchange or other securities market on which the Company’s securities
may then be traded. The Plan shall terminate automatically 20 years after its
adoption by the Board, unless (a) the Plan is extended by the Board and (b) the
extension is approved within 12 months by a vote of the stockholders of the
Company.

 

7



--------------------------------------------------------------------------------

SECTION 14. COMMITTEE RULES FOR NON-U.S. JURISDICTIONS.

(a) Rules and Procedures. The Committee may adopt rules or procedures relating
to the operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures. Without limiting the generality of
the foregoing, the Committee is specifically authorized to adopt rules and
procedures regarding handling of payroll deductions, enrollment/withdrawal
procedures, conversion of local currency, payroll tax, withholding procedures
and handling of evidence of stock ownership which vary with local requirements.
In addition, the Committee may adopt rules regarding the payment of interest on
amounts held in Plan Accounts, provided that such rules shall apply on a uniform
basis to all Eligible Employees employed by a Participating Company if the
grants to the Eligible Employees employed by such Participating Company are
intended to qualify under section 423 of the Code.

(b) Sub-Plans. The Committee may also adopt sub-plans applicable to particular
Subsidiaries, which sub-plans may be designed to be outside the scope of Code
section 423. The rules of such sub-plans may take precedence over other
provisions of this Plan, with the exception of Section 3(a), but unless
otherwise superseded by the terms of such sub-plan, the provisions of this Plan
shall govern the operation of such sub-plan.

SECTION 15. COMPLIANCE WITH LAW.

(a) Securities Laws and Regulations. Shares shall not be issued under the Plan
unless the issuance and delivery of such shares comply with (or are exempt from)
all applicable requirements of law, including (without limitation) the U.S.
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, state and non-U.S. securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded.

(b) Governmental Approvals. This Plan and the Company’s obligation to sell and
deliver shares of its stock under the Plan shall be subject to the approval of
any governmental authority required in connection with the Plan or the
authorization, issuance, sale, or delivery of stock hereunder.

(c) Choice of Law. This Plan shall be governed by the laws of the Republic of
Singapore, without regard to choice of law rules.

SECTION 16. DEFINITIONS.

(a) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(b) “Code” means the U.S. Internal Revenue Code of 1986, as amended.

(c) “Committee” means a committee of the Board, as described in Section 2.

(d) “Company” means Verigy Ltd., a Singapore corporation.

 

8



--------------------------------------------------------------------------------

(e) “Compensation” means (i) the following to the extent paid in cash to a
Participant by a Participating Company: salaries; base wages; commissions and
other sales achievement-based compensation; shift premiums; salaries and wages
paid during flexible time off, paid holidays, jury duty, bereavement periods and
other approved time off; plus (ii) any pre-tax contributions made by the
Participant under section 401(k) or 125 of the Code. The Committee shall
determine whether a particular item is included in Compensation.”

(f) “Corporate Reorganization” means:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization; or

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.

(g) “Eligible Employee” means any employee of a Participating Company who meets
both of the following requirements:

(i) His or her customary employment is for more than five months per calendar
year and for more than 20 hours per week; and

(ii) He or she has been an employee of a Participating Company for not less than
three consecutive months, or such other period as the Committee may determine
before the beginning of the applicable Offering Period.

The foregoing notwithstanding, (A) for the first Offering Period, the
requirements of subparagraph (ii) above shall not be applicable; (B) an
individual shall be considered an Eligible Employee regardless of whether the
individual satisfies the requirements of Paragraphs (i) and (ii) above where so
provided by the law of any country that has jurisdiction over him or her or if
he or she is subject to a collective bargaining agreement that so provides; and
(C) an individual shall not be considered an Eligible Employee if his or her
participation in the Plan is prohibited by the law of any country that has
jurisdiction over him or her or if he or she is subject to a collective
bargaining agreement that does not provide for participation in the Plan,
provided that the eligibility requirements of the Plan shall apply on a uniform
basis to all employees of a Participating Company if the grants to the Eligible
Employees employed by such Participating Company are intended to qualify under
section 423 of the Code.

(h) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

(i) “Fair Market Value” means the market price of Shares, determined by the
Committee as follows:

(i) If the Shares are traded on Nasdaq or on a stock exchange, then the Fair
Market Value shall be equal to the last sale price of the Shares on such market
or exchange as of the date in question or, if the market or exchange was closed
on the date in question, then the Fair Market Value will be equal to the last
sale price on the last trading day immediately preceding the day in question. If
the Shares are traded on more than one market or exchange, then the Fair Market
Value shall be determined by reference to the primary market or exchange where
the Shares trade.

(ii) If the foregoing provisions are not applicable, then the Committee shall
determine the Fair Market Value in good faith on such basis as it deems
appropriate. Such determination shall be conclusive and binding on all persons.

(j) “IPO” means the effective date of the registration statement filed by the
Company with the U.S. Securities and Exchange Commission for its initial
offering of Shares to the public.

(k) “IPO Price” means the price at which the shares will be first offered to the
public (as reflected on the cover page of the final prospectus prepared in
connection with the IPO).

(l) “Offering Period” means a period with respect to which the right to purchase
Shares may be granted under the Plan, as determined pursuant to Section 4(a).

(m) “Participant” means an Eligible Employee who participates in the Plan, as
provided in Section 4.

(n) “Participating Company” means (i) the Company and (ii) each present or
future Subsidiary designated by the Committee as a Participating Company.

(o) “Plan” means this Verigy Ltd. 2006 Employee Shares Purchase Plan, as it may
be amended from time to time.

(p) “Plan Account” means the account established for each Participant pursuant
to Section 8(a).

(q) “Purchase Price” means the price at which Participants may purchase Shares
under the Plan, as determined pursuant to Section 8(b).

(r) “Shares” means the Ordinary Shares of the Company.

(s) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

10



--------------------------------------------------------------------------------

ADOPTION & AMENDMENT HISTORY

 

Action

   Date Adopted by the Board of Directors:    June 7, 2006 Approved by the sole
shareholder:    June 7, 2006 Amended by the Board of Directors to revise the
definition of “Compensation” (Section 16(e))    August 29, 2006 Amended by the
Board of Directors to revise definition of Fair Market Value (Section 16(i))   
December 20, 2006 Amended by the Board of Directors to revise mechanics of
stopping withholding when maximum level withheld (Section 9(b))    March 5, 2009
Amended by the Board of Directors to add 1,500,000 shares to the Plan   
December 2, 2009 Increase in shares approved by shareholders    April 6, 2010

 

11